Title: From Thomas Jefferson to Joseph H. Nicholson, 29 January 1805
From: Jefferson, Thomas
To: Nicholson, Joseph H.


                  
                     Dear  Sir 
                     
                     Washington Jan. 29. 05.
                  
                  Mr. Eppes has this moment put into my hands your letter of yesterday asking information on the subject of the gunboats proposed to be built. I lose no time in communicating to you fully my whole views respecting them, promising a few words on the system of fortifications. considering the harbours which, from their situation and importance are entitled to defence, and the estimates we have seen of the fortifications planned for some of them, this system cannot be compleated on a moderate scale for less than 50. millions of Dollars, nor manned in time of war with less than 50,000. men & in peace 12,000. and when done they avail little; because all military men agree that wherever a vessel may pass a fort without tacking under her guns, which is the case at all our seaport towns, she may be annoyed more or less, according to the advantages of the position, but can never be prevented. our own experience during the war proved this on different occasions. our predecessors had nevertheless proposed to go into this system, & had commenced it. but no law requiring us to proceed we have suspended it.
                  If we cannot hinder vessels from entering our harbours, we should turn our attention to the putting it out of their power to lie, or come to, before a town to injure it. two means of doing this may be adopted in aid of each other. 1. heavy cannon on travelling carriages, which may be moved to any point on the bank or beach most convenient for dislodging the vessel. a sufficient number of these should be lent to each seaport town, and their militia trained to them. the executive is authorised to do this; it has been done in a small degree, and will now be done more competently.
                  2. heavy cannon on floating batteries or boats, which may be so stationed as to prevent a vessel entering the harbor, or force her after entering to depart. there are about 15. harbors in the US. which ought to be in a state of substantial defence. the whole of these would require, according to the best opinions 240. gunboats. their cost was estimated by Captain Rogers at 2000. D. each; but we had better say 4000. D. the whole cost one million of Dollars. but we should allow ourselves 10. years to compleat it unless circumstances should force it sooner. there are three situations in which the gunboat may be. 1. hauled up under a shed, in readiness to be launched and manned by the seamen & militia of the town on short notice. in this situation she costs nothing but an inclosure or a centinel to see that no mischief is done to her. 2. afloat, & with men enough to navigate her in harbour & take care of her, but depending on recieving her crew from the town on short warning. in this situation her annual expence is about 2000. D. as by an official estimate at the end of this letter. 3. fully manned for action. her annual expence in this situation is about 8000. D. as per estimate subjoined. when there is general peace we should probably keep about 6. or 7. afloat in the 2d. situation; their annual expence 12. to 14,000. D. the rest all hauled up. when France & England are at war we should keep at the utmost 25. in the 2d. situation, their annual expence 50,000. D. when we should be at war ourselves, some of them would probably be kept in the 3d. situation at an annual expence of 8000. D. but how many, must depend on the circumstances of the war.   We now possess 10. built & building. it is the opinion of those consulted that 15. more would enable us to put every harbour under our view into a respectable condition: and that this should limit the views of the present year. this would require an appropriation of 60,000. D. and I suppose that the best way of limiting it, without declaring the number, as perhaps that sum would build more.   I should think it best not to give a detailed report, which exposes our policy too much. a bill with verbal explanations will suffice for the information of the house. I do not know whether Genl. Wilkinson would approve the printing his paper. if he would it would be useful. Accept affectionate & respectful salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     Annual expence of keeping a gunboat in readiness to recieve her crew.
                     
                        
                           
                              1. Lieutt. commanding
                              892. D.
                           
                           
                              1. gunner
                              386.
                           
                           
                              1. midshipman.
                              301.
                           
                           
                              2. able seamen
                              288.
                           
                           
                              provisions
                              160.
                           
                           
                              contingencies
                              
                                 120
                              
                           
                           
                              
                              2147
                           
                        
                     
                     
                  
                  
                  
                     Annual expence of a gunboat in commission with the number of men and officers necessary for action.
                     
                        
                           
                              
                              D
                           
                           
                              Pay & subsistence of the officers & pay of the seamen.
                              5665
                           
                           
                              Medecine & hospital stores
                              250.
                           
                           
                              contingent account including repairs
                              750.
                           
                           
                              pay of marines
                              1068
                           
                           
                              cloathing for do.
                              360
                           
                           
                              contingent account of marine corps.
                              
                                 72
                              
                           
                           
                              
                              8165.
                           
                        
                     
                     
                     I percieve, on copying this last estimate, that subsistence of the seamen is omitted. it is about 30.D. a man in the first estimate, and at that rate would add 1800.D. to the 2d. and make it about 10,000. instead of 8000 D. in time of war.
                  
               